Pee Curiam,
There is no evidence that the defendants had any knowledge that the use of the acids complained of would produce the disease from which the plaintiff suffered, and there was no proof that it was not customary to use acids in laundries in the same manner and proportions as they were used in the laundry business conducted by the- defendants. The case was therefore destitute of the evidence necessary to establish the charge of negligence without which there could be no recovery.
Judgment affirmed.